Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US20180129048) in view of Oh (US20180239177).
Regarding claim 1, Robbins et al teaches a near-eye display (figures 2-6) comprising:
a display device (128) configured to generate a first artificial image and a second artificial image (paragraph 29, 34); and

a first lens (136) configured to transmit both incident light in a first polarization state and incident light in a second polarization state, the first lens having different optical powers for incident light in the first polarization state and incident light in the second polarization state;
a second lens (136) configured to transmit both incident light in the first polarization state and incident light in the second polarization state, the second lens having different optical powers for incident light in the first polarization state and incident light in the second polarization state; and
a switchable polarization converter (134) configured to (paragraph 35-37):
upon being switched to an "OFF" state, transmit incident light in the first polarization state and incident light in the second polarization state and maintain their polarization states; and
after being-turned on switched to an "ON" state, convert incident light in the first polarization state to transmitted light in the second polarization state, wherein the first assembly of polarization sensitive lenses is configured to (paragraph 35-37):
form, with the switchable polarization converter turned off, a virtual switched to the "OFF" state, an image of the first artificial image on a first image plane of the near-eye display; and
form, with the switchable polarization converter turned on, a virtual switched to the "ON" state, an image of the second artificial image on a second image plane of the near-eye display, wherein the second image plane and the first image plane are at different distances from the near-eye display. (virtual images appear between near and infinity distance). 
the first lens having different optical powers for incident light in the first polarization state and incident light in the second polarization state and, the second lens having different optical powers for incident light in the first polarization state and incident light in the second polarization state. 
In same field of endeavor, Oh teaches a near-eye display comprising:
a display device (HMD) configured to generate a first image and a second image (virtual images and/or real world images to the user); and a first assembly of polarization sensitive lenses (see embodiments of figures 28 and 33 for example) positioned between the display device and eye of the user of the near eye display, the first assembly of polarization sensitive lenses comprising:
a first lens (PBL3 or PBL4 or 3300-1 or 3300-2), configured to transmit both incident light in a first polarization state and incident light in a second polarization state, the first lens having different optical powers for incident light in the first polarization state and incident light in the second polarization state (paragraphs 274-275,288);
a second lens (PBL3 or PBL4 or 3300-1 or 3300-2) configured to transmit both incident light in a first polarization state and incident light in a second polarization state, the second lens having different optical powers for incident light in the first polarization state and incident light in the second polarization state (paragraphs 274-275,288); and
a switchable polarization converter (2508, 2512 or 3300/HW) configured to, after being turned on, convert light (paragraph 219,220, 223) in the first polarization state to light in the second polarization state.
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include first and second lens configured to 
Regarding claim 2, the near-eye display of claim 1, wherein the first lens and the second lens are passive or active liquid crystal lenses (paragraphs 38-39 of Robbin and paragraphs 319-321 of Oh).
Regarding claim 3, the near-eye display of claim 1, wherein the first assembly of polarization sensitive lenses is further configured to form an image of a third artificial image generated by the display device on a third image plane of the near-eye display (Robbin teaches forming an image at multiple image planes and see 33A and 33D of Oh).
Regarding claim 4, Robbins teaches the near-eye display of claim 1, wherein: the first polarization state is a first linear polarization state (LHC or RHC-Robbin illustrated embodiments use circularly polarized light but the linear polarization states can be implemented- paragraph 39); the second polarization state (LHC or RHC) is a second linear polarization state with a polarization direction orthogonal to a polarization direction of the first linear polarization state (paragraph 37);
 the first lens has a first non-zero optical power for light in the first linear polarization state and a zero optical power for light in the second linear polarization state; and the second lens has a second non-zero optical power for light in the second linear polarization state and a zero optical power for light in the first linear polarization state.  
However, Robbins fails to specifically disclose the first lens has a first non-zero optical power for light in the first linear polarization state and a zero optical power for light in the second linear polarization state; and the second lens has a second non-zero optical power for light in the second linear polarization state and a zero optical power for light in the first linear polarization state. 

linear circular polarization state (paragraph 275); the second polarization state is a second linear circular polarization state with a polarization direction orthogonal to a polarization direction of the first linear polarization state (paragraph 275); the first lens has a first non-zero optical power for light in the first linear circular polarization state and a zero optical power for light in the second linear polarization state (paragraph 275); and the second lens has a second non-zero optical power for light (paragraph 275) and  a zero optical power for light in the first linear polarization state. 
 	Oh also teaches the lens can be switchable lens to control the focal power (paragraph 247).  Although, Oh teaches different powers for circularly polarized light, Oh teaches the implementation of the embodiments with linear polarized light (paragraph 276). 
 Thus the Robbins-Oh combination fails to specifically disclose an embodiment wherein the first lens has a zero optical power for light in the second linear polarization state and second lens has a zero optical power for light in the first linear polarization state.  
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Robbins-OH combination provides a variable focus lens HMD which could provide different refractive power for polarization states to compensate for optical path lengths, image offset, polarization of light, environment and the users line of sight/eye convergence. 
Regarding claim 5, Robbin teaches the near-eye display of claim 4, wherein the switchable polarization converter (134) includes a polarization retarder. However, Robbins fails to specifically disclose a switchable liquid crystal half-wave plate.  
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 6, Oh further teaches wherein the switchable polarization converter includes a switchable liquid crystal polarization rotator; however, Robbins-Ho combination fails to specifically disclose the LC polarizer including a 90° twisted nematic liquid crystal cell. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer reflector/converter; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7, Robbins teaches the near-eye display of claim 4, wherein: the switchable polarization converter (134) is positioned between the display device (128) and the first lens (for example: lens closest to the eye); the first image plane corresponds to the first non-zero optical power; and the second image plane corresponds to the second non-zero optical power (Robbins teaches a variable focus of the image from infinity to near-see figure 2 for example).
	Oh further teaches an embodiment (see for example figure 26) wherein the switchable polarization converter (2508) is positioned between the display device (2504) and the first lens (L1); the first image plane corresponds to the first non-zero optical power; and the second image plane corresponds to the second non-zero optical power (the lenses have different focal lengths/depths). 
Regarding claim 8, see Examiner’s notes in claim 7.
Regarding claim 9, Robbin teaches the near-eye display of claim 1, wherein:
the first polarization state is a first circular polarization state (RHC or LHC); the second polarization state (LHC or RHC) is a second circular polarization state having a handedness opposite to a handedness of the first circular polarization state; the first lens (136) has an optical power X for light in the first circular polarization state and an optical power -X for light in the second circular polarization state;
the second lens (136) has an optical power Y for light in the first circular polarization state and an optical power -Y for light in the second circular polarization state; and the switchable polarization converter (134) includes a switchable half-wave plate.
	As discussed above, Robbin fails to specifically disclose the first lens has an optical power X for light in the first circular polarization state and an optical power -X for light in the second circular polarization state; the second lens has an optical power Y for light in the first circular polarization state and an optical power -Y for light in the second circular polarization state; and the switchable polarization converter includes a switchable half-wave plate.
Oh teaches the near-eye display of claim 1, wherein: the first polarization state is a first circular polarization state (paragraph 274-275, 289-290); the second polarization state is a second circular polarization state having a handedness opposite to a handedness of the first circular polarization state (paragraphs 274-275, 289-290); the first lens (L1 or L2; PBL3 or PBL4 or 3300) has an optical power X for light in the first circular polarization state and an optical power -X for light in the second circular polarization state;
the second lens (L1 or L2; PBL3 or PBL4; or 3300) has an optical power Y for light in the first circular polarization state and an optical power -Y for light in the second circular polarization state; and the switchable polarization converter (2508, 3300/HWP) includes a switchable half-wave plate. Oh teaches the first and second lens can have opposite optical powers. 
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these features, since the configuration helps to provide a quality output image to the user. 
 Although, the Robbins-Oh combination fails to specifically disclose first lens has an optical power -X for light in the second circular polarization state and the second lens has an optical power -Y for light in the second circular polarization state, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Robbins-OH combination provides a variable focus lens HMD which could provide different refractive powers for different polarizations states to compensate for optical path lengths, image offset, polarization of light, environment and the users line of sight/eye convergence. 
Regarding claim 10, Robbins teaches the near-eye display of claim 9, wherein the switchable polarization converter (134) is positioned between the first lens and the second lens (136- see figures 4-6).
Oh also teaches the near-eye display of claim 9, wherein the switchable polarization converter (3300/HWP2) is positioned between the first lens and the second lens (see figures 33A for example).
Regarding claim 11, Robbins teaches the near-eye display of claim 1, wherein the first assembly of polarization sensitive lenses further comprises a polarizer (134) configured to polarize light from the first artificial image and the second artificial image into light in the first polarization state (paragraphs 37-38) .
Oh also teaches the near-eye display of claim 1, wherein the first assembly further comprises a polarizer (2512, 2608) configured to polarize light from the first image and the second image into light in the first polarization state (see also paragraphs 321-322).
Regarding claim 12, the Robbins- Oh combination teaches the near-eye display of claim 1, further comprising a second assembly of polarization sensitive lenses (right and left eye). However Robbins-Oh combination fails to specifically disclose wherein the second assembly has opposite optical power compared with the first assembly. 
	As discussed above, Oh teaches the two lenses having difference optical powers for different polarization states; and having a positive optical power for one state and a negative optical power for the other state. The optical powers balance each other to provide a compound lens system that allows for lens effects on one polarization directions to help reduce distortion. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include where the first and second assembly have different optical 
Regarding claim 13, Robbins teaches the near-eye display of claim 12, wherein the second assembly comprises: a third polarization (136) sensitive lens having an optical power opposite to an optical power of the first lens for light in the first polarization state; a fourth polarization sensitive lens (136 having an optical power opposite to an optical power of the second lens for light in the second polarization state; and
a second switchable polarization converter (134) configured to, after being switched to an “ON” state, convert light in the first polarization state to light in the second polarization state- Robbins teaches an HMD with two optical channels (see figure 2; also see Examiner’s notes in claim 1).
Additionally, Oh teaches the near-eye display of claim 12, wherein the second assembly comprises: a third polarization (another L1 or L2; or PBL3 or PBL4; or 3300) sensitive lens having an optical power opposite to an optical power of the first lens for light in the first polarization state; a fourth polarization sensitive lens (another L1 or L2; PBL3 or PBL4; or 3300) having an optical power opposite to an optical power of the second lens for light in the second polarization state; and a second switchable polarization converter configure to, after being turned on, convert light in the first polarization state to light in the second polarization state- Oh teaches an HMD with two optical channels (see paragraphs 72 -78; also see Examiner’s notes in claim 1).
Regarding claim 14, Robbin teaches the near-eye display of claim 1, further comprising a dimming device switchable between a first state and a second state, wherein the dimming device is configured to: transmit ambient light in the first state; and attenuate the ambient light in the second state (paragraph 40-41).  
Regarding claim 15, Robbins teaches the near-eye display of claim 14, wherein the dimming device (138) includes: a guest-host liquid crystal light dimming element; a polymer-dispersed liquid crystal light dimming element; or a polymer-stabilized cholesteric texture liquid crystal light dimming element. 
Robbin-Oh combination teaches controlling light transmittance using LC layers. However Robin- Oh combination fails to specifically disclose whether the LC diming element is a guest host, polymer dispersed, polymer-stabilized cholesteric texture type LC dimmer.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a liquid crystal dimming element and since it is known material/device for use in a dimming element; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, see Examiner’s notes in claim 1.
Regarding claim 17, Robbins- Oh combination teaches a switchable LC half wave plate as a polarization converter (see Examiner’s notes in claim 5 above). However, Robbins-Oh combination fails to specifically disclose the lens assembly of claim 16, wherein: the polarization converter includes a 90° twisted nematic liquid crystal cell; and the polarization converter is switchable between the first state and the second state based on a voltage signal applied to the 90° twisted nematic liquid crystal cell. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer reflector/converter; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 18, the near-eye display of claim 16, wherein the first polarization dependent lens and the second polarization dependent lens are passive or active liquid crystal lenses (paragraphs 38-39 of Robbin and paragraphs 282, 288, 319-321 of Oh). 
Regarding claim 19, Robbins teaches the lens assembly of claim 18, wherein the liquid crystal lens includes: a plane-convex liquid crystal lens;
a flat liquid crystal lens including tilted liquid crystal molecules, wherein the liquid crystal molecules are tilted at different angles at different areas of the flat liquid crystal lens;
a diffractive liquid crystal lens including a plurality of zones, wherein liquid crystal molecules in the plurality of zones are tilted at different angles; or a geometric-phase liquid crystal lens-(see paragraphs 38-39).
Oh also teaches the lens assembly of claim 18, wherein the liquid crystal lens includes: a plane-convex liquid crystal lens;
a flat liquid crystal lens including tilted liquid crystal molecules, wherein the liquid crystal molecules are tilted at different angles at different areas of the flat liquid crystal lens;

Regarding claim 20, Robbins teaches he lens assembly of claim 16, wherein the first polarization-dependent lens and the second polarization-dependent lens are positioned on a same side of the polarization converter or on different sides of the polarization converter (see figures 4-6).
Oh also teaches he lens assembly of claim 16, wherein the first polarization-dependent lens and the second polarization-dependent lens are positioned on a same side of the polarization converter or on different sides of the polarization converter (see figures 33b-33c).
Regarding claim 21, Robbins teaches the lens assembly of claim 16, wherein the first polarization state and the second polarization state include: linear polarizations at orthogonal polarization directions; or left-handed circular polarization and right-handed circular polarization (see figures 4-6 and paragraphs 37).
Oh also teaches the lens assembly of claim 16, wherein the first polarization state and the second polarization state include:
linear polarizations at orthogonal polarization directions; or left-handed circular polarization and right-handed circular polarization (see figures 33A-33D and paragraphs 212,232,255).
Regarding claim 22, Robbins teaches the lens assembly of claim 16, further comprising a polarizer (for example: 406 or 408 or the third polarizer in the stack) configured to polarize incident light into light in the first polarization state, wherein the first polarization-dependent lens, the second polarization-dependent lens, and the polarization converter are positioned on a same side of the polarizer.

Regarding claim 23, see Examiner’s notes in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sung et al (US2018010700) teaches have different refractive power lenses in the optical train.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH